Opinion by
Ekwall, J.
From the testimony it appeared that an entry clerk employed by the customs broker, in preparing the entry, erroneously deducted certain nondutiable charges appearing on the invoice from the net values instead of from the gross values. The court held that the entry of the sheepskins at a less value than that found on final appraisement was due to negligence or carelessness and that there was no intention on the part of the petitioner to defraud the United States or to deceive Government officials. The petition was therefore granted.